 Case 3:19-cv-00178-DJH Document 26 Filed 03/26/19 Page 1 of 4 PageID #: 264




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

 EMW WOMEN’S SURGICAL CENTER,
 P.S.C., et al.,
                                                       Case No.: 3:19-cv-00178-DJH
                 Plaintiffs,
                                                       STIPULATION AND ORDER OF
         v.
                                                       DISMISSAL OF
                                                       MICHAEL S. RODMAN
 ANDREW G. BESHEAR, et al.,

                 Defendants.


       Plaintiffs EMW Women’s Surgical Center, P.S.C. and Ernest W. Marshall, M.D. and

Defendant Michael S. Rodman, in his official capacity as the Executive Director of the Kentucky

Board of Medical Licensure, hereby enter into the following stipulations and agreements

concerning the disposition of the above-captioned matter, which the Court hereby Orders:

       1.      Pursuant to Fed. R. Civ. P. 41(a)(2) Defendant Rodman is hereby dismissed

without prejudice.

       2.      Defendant Rodman, in his official capacity as Executive Director of the Kentucky

Board of Medical Licensure, agrees that neither he nor any personnel under his direct control or

supervision will take any action to bring before the Kentucky Board of Medical Licensure any

future enforcement, investigation, or other actions with respect to Plaintiffs arising from HB 5

(2019) or SB 9 (2019) or the facts alleged in Plaintiffs’ Complaint until this Court enters a final

judgment in the matter disposing of all of the claims, and the exhaustion of any and all appeals

that may arise in this action.

       3.      The Court retains jurisdiction to enforce the terms of this Stipulation and Order of

Dismissal.
 Case 3:19-cv-00178-DJH Document 26 Filed 03/26/19 Page 2 of 4 PageID #: 265




         4.     Defendant Rodman, in his official capacity as Executive Director of the Kentucky

Board of Medical Licensure, agrees that he will abide by any final judgment in this action

concerning the constitutionality of HB 5 (2019) or SB 9 (2019), subject to any modification,

reversal or vacation of the judgment on appeal; however, nothing in this Order prevents the

Kentucky Board of Medical Licensure from investigating or taking action on any other grievance

or complaint, which does not arise from or is not related to HB 5 (2019) or SB 9 (2019) or the

facts alleged in Plaintiffs’ Complaint.

         5.     The parties to this Stipulation and Order of Dismissal shall bear their own

attorney’s fees or costs with respect to each other. This provision is not an adjudication of any

later claim or petition under 42 U.S.C. § 1988 should Defendant Rodman later be added as a

party.

         6. Nothing in this Order shall be deemed to affect or adjudicate the pending claims

against the remaining Defendants.

                IT IS SO ORDERED.


                                              __________________________________________
                                              HON. DAVID J. HALE
                                              JUDGE, WESTERN DISTRICT OF KENTUCKY




                                                 2
 Case 3:19-cv-00178-DJH Document 26 Filed 03/26/19 Page 3 of 4 PageID #: 266




Have seen and agreed:

s/Amy D. Cubbage                                s/Leanne K. Diakov
Amy D. Cubbage                                  Leanne K. Diakov
Ackerson & Yann, PLLC                           General Counsel
734 West Main Street, Suite 200                 Kentucky Board of Medical Licensure
Louisville, Kentucky 40202                      310 Whittington Parkway, Suite 1B
(502) 583-7400                                  Louisville, Kentucky 40222
acubbage@ackersonlegal.com                      (502) 429-7943
                                                leanne.diakov@ky.gov
Heather L. Gatnarek                             Counsel for Defendant KY Bd. of Med. Lic.,
ACLU of Kentucky                                Michael S. Rodman
315 Guthrie Street, Suite 300
Louisville, KY 40202
(502) 581-9746
heather@aclu-ky.org

Brigitte Amiri*
Jennifer Dalven*
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor
New York, New York 10004
(212) 549-2633
bamiri@aclu.org
jdalven@aclu.org

Leah Godesky*
O’Melveny & Myers
7 Times Square
New York, NY 10036
(212) 326-2000
lgodesky@omm.com

Kendall Turner*
O’Melveny & Myers
1625 Eye St. NW
Washington, DC 20006
(202) 383-5300
kendallturner@omm.com

*pro hac vice motions granted

Counsel for Plaintiffs




                                            3
 Case 3:19-cv-00178-DJH Document 26 Filed 03/26/19 Page 4 of 4 PageID #: 267




                                 CERTIFICATE OF SERVICE

         The undersigned certifies that a true and correct copy of the foregoing was filed with the
Clerk of the Court via the CM/ECF system on March 26, 2019, which will generate a notice of
filing to all registered counsel in this action.


                                              s/Amy D. Cubbage
                                              Counsel for Plaintiffs




                                                 4
